 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlorida Steel CorporationandUnited Steelworkers ofAmerica,AFL-CIO. Cases 11-CA-5324, 5326,5347, 5366, 5395, 5405, 5429, 5444, 5448, 5451, and5455October 24, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOvocate, on condition that he not support the Union.We agree that this was a violation. The Administra-tive Law Judge found that Swanson thereafterjoined the Union, proselytized for it, and was dis-charged for that reason. However, we do not adoptthe latter's finding that Section 8(a)(3) was therebyviolated inasmuch as that violation was neither al-leged nor litigated.ORDEROn April 18, 1974, Administrative Law Judge Ber-nard J. Seff issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, General Counsel filed cross-ex-ceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The Administrative Law Judge found no 8(a)(3)violation with respect to John Wells, Jr., who wasdischargedMay ,19, 1973, after having worked ap-proximately l year. He previously worked for Re-spondent in 1963 when he was discharged for absen-teeism.He was a good worker though absent ninetimes and late six times during the calendar year pre-ceding his discharge, his poor attendance being thereason Respondent gives for termination. However,Wells was not first suspended before discharge, anecessary disciplinary step in accordance with com-pany policy, and was terminated 3 days after his at-tendance at a union meeting held under surveillanceby Respondent. Additionally, the racial overtones inthis case demonstrate Respondent's hostility to thoseof its black employees who were union adherents.Fourteen of the seventeen alleged dischargees wereblack. Testimony was adduced at the hearing thatRespondent would not hire young, black employeesas they were viewed as likely union supporters, andthe Administrative Law Judge specifically found ap-peals to racial prejudice in the Company's antiunioncampaign as an independent 8(a)(1) violation. Wells,a black, had already signed a union authorizationcard. In the totality of these circumstances we findWells was discharged in violation of Section 8(a)(3)of the Act.As to Eric Swanson the complaint alleged an8(a)(1) violation for rehiring him, a known union ad-Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, FloridaSteel Corporation, Croft, North Carolina, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order, as so modified:1.Substitute the following for paragraph 1(j)."(j)Engaging in surveillance and creating the im-pression of surveillance of its employees' union activ-ities."2.Substitute the following for paragraph 1(n)."(n)Discharging employees for engaging in activi-ties in support of a union or discharging supervisorswho refuse requests to commit unfair labor practiceswithin the meaning of the Act, such as engaging inappeals to racial prejudice designed to defeat a unionor selectively disciplining employees because of theirsupport for a union."3.Substitute the following for paragraph 2(a).(a)Offer James Ashcraft, Bobby Bryant, CharlesFrazier,HenryHuey,Thomas Fraylon, AlfredHaynes, Gary Davis, Loren Theodore, Bruce Lem-mond, Robert Early, Don Shelton, Winfield Eudy,and John Wells, Jr., reinstatement to their former po-sitions or, if these positions no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and of-fer James Reid pay for a 3-day suspension (he is stillemployed by Respondent)."4.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence, the National Labor Relations Board foundthat we, Florida Steel Corporation, violated the Na-214 NLRB No. 59 FLORIDA STEEL CORPORATION265tional Labor Relations Act, and ordered us to postthis notice and to keep our word about what we sayin this notice.The law.gives you the right:To form, join, or help unionsTo choose a union to represent you in bar-gaining with usTo act together for your common interest orprotectionTo refuse to participate in any or all of thesethings.WE WILL NOT coercively interrogate our em-ployees and threaten them with loss of jobs ifthey become members of or assist UnitedSteelworkers of America, AFL-CIO.WE WILL NOT threaten our employees withplant closure if they select the Union as theirbargaining representative.WE WILL NOT threaten our employees withreduction of overtime work for engaging inunion activities.WE WILL NOT threaten our employees withlayoff and a lockout if they select the Unionas their bargaining representative.WE WILL NOT threaten to take away all ben-efits if our employees select the Union as theirrepresentative.WE WILL NOT threaten to work 12-hour dayswith nonunion personnel if our employees se-lect the Union as their bargaining representa-tive.WE WILL NOT impose more stringent work-ing conditions because our employees en-gaged in union activities.WE WILL NOT appeal to racial prejudice inorder to combat the Union.WE WILL NOT engage one of our employeesto spy on union activities of other employees.WE WILL NOT engage in surveillance orcreate the impression of surveillance of ouremployees' union activities.WE WILL NOT sponsor and solicit our em-ployees to sign an antiunion petition which wecirculated among our employees.WE WILL NOT threaten to subcontract ourtrucking operations if the Union is selected asour employees' bargaining representative.WE WILL NOT promise improved wages if theemployees reject the Union as its representa-tive.WE WILL NOT discharge employees for en-gaging in activities in support of the Union ordischarge supervisors who refuse our requestto commit unfair labor practices within themeaning of the Act, such as engaging in ap-peals to racial prejudice designed to defeat aunion or selectively disciplining employeesbecause of their support of a union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights under Section 7 of theAct.WE WILL offer to reinstate James Ashcraft,Bobby Bryant, Charles Frazier, Henry Huey,Thomas Fraylon, Alfred Haynes, Gary Davis,Loren Theodore, Bruce Lemmond, RobertEarly, Don Shelton, Winfield Eudy, and JohnWells, Jr., to their former jobs or, if those jobsno longer exist, to substantially equivalentjobs without any loss of seniority or otherrights, and WE WILL reimburse them for anyloss of earnings they may have suffered be-cause we discharged them, with 6 percent in-terest, and WE WILL offer James Reid pay for a3-day suspension, with interest.FLORIDA STEELCORPORATIONDECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Administrative Law Judge: This casecame on for hearing before me in Charlotte, North Caroli-na, on varying dates from October 24 through November2, 1973.' The United Steelworkers of America, AFL-CIO,hereinafter referred to as the Union, filed its originalcharge onMay 17;the original complaint was issued onJuly 31; a series of II charges were filed against FloridaSteel Corporation, variously referred to as the Respondentor Company, between May 17 and September 17. Thecases were consolidated and the hearing took place on thesecond amended consolidated complaint issued on Octo-ber 11. The complaint alleged that Respondent had com-mitted certain violations of Section 8(a)(1) and (3) and haddiscriminatorily discharged about 17 employees. It was fur-ther alleged that Respondent committed a wide spectrumof independent 8(a)(1) activities such as threatening toclose the plant; engaging in surveillance; interrogating itsemployees; promising certain employees benefits if theydid not vote for the Union; engaging one of its employeesto spy on union activities of other employees and otheracts.A number of amendments were added to the com-plaint during the hearing one of which alleged a violationof Section 8(a)(4).Respondent in its answer denied the commission of theunfair labor practices but admitted allegations of the com-plaint sufficient to support the assertion of jurisdiction onthe current standards of the Board (both inflow of over$50,000 and outflow of over $50,000) in the past 121All dates took place in 1973 unless otherwise indicated. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDmonths. The answer further admits that the Union is alabor organization within the meaning of the Act.Upon the entire record,2 and my observation of the wit-nesses and their demeanor, and after consideration of thebriefs filed by the parties, I make the following:FINDINGS OF FACT1.THE COMPANY AND ITS BUSINESSRespondent is a FloridaCorporationwith a plant locat-ed inCroft,North Carolina,where it is engaged in themanufacture of steel and reinforced rods.It.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection2(5) of the Act.INTRODUCTIONThe Union commenced its organizing campaign aboutMarch 20, 1973. The Respondent employs approximately200 production and maintenance employees in its steelmill.After 2 months of such efforts it filed a petition forcertification onMay 17. The election took place on July 12but one whole shift did not vote which resulted in a secondelection taking place on August 30. Ninety-seven voteswere cast for the Union; 82 votes were cast against theUnion and there were 19 challenged ballots. The Represen-tation case is not before me for decision.The Company's Supervisory HierarchyIt is admitted by the Respondent that the persons listedbelow occupied supervisory positions within the meaningof Section 2(11) of the Act:Stanley Peschel-Rolling Mill Supt.John W. Kachel-Manager Industrial RelationsDavid Hargett-Supv., "A" crewAlvis O'Brien-Supv., "A" crewRay McGlamery-Supv.Tim Wilkes-Supv., "A" crewBurt Larson-Supv.Bobby Mitchell-Supv., "C" crewMichael Barnhardt-Shearing & Shipping Supv., "A"crewSteve Henson-Melter foreman on "B" crewJack Eudy-Supv.Delmar Milam-Supv., "D" crewSam Tesh-Maintenance Supv.Jimmy Summerlin-Supv., "D" crewRichard Carpenter-Employment Supv.Joe Stricker-Supv.Jerry Hinson-Supv.John Davis-Supv. of the Fabrication ShopBuzz Minor-Supv.BillNewell-Supv.2The General Counsel filed two unopposed motions to correct the tran-script which I now grant.William Shamholtz-Supv.Denny Andrew-Plant ManagerThe keystone of the General Counsel's case is largelybased on the testimony of Supervisor Eudy. Along aboutMarch, when the Union's organizational efforts began, theCompany enlisted the aid of its supervisors to combat theunion campaign. In the beginning Eudy was the most mili-tant of the Company's agents. He made strenuous effortsto defeat the Union.Eudy testified he was instructed to engage in a widerange of illegal activities by Kachel, manager of labor rela-tions, and Peschel, who is the rolling mill superintendent.Eudy testified that he interrogated employees concerningtheir union activities; engaged in surveillance: threatenedemployees with reduction of overtime for engaging inunion activities; threatened employees with plant closure ifthe Union was selected by the employees; appealed to ra-cial prejudice to combat the Union and solicited an em-ployee to spy on other employees' union activities.Respondent in its brief characterized the enthusiasmthat Eudy displayed when he threw himself into the causeof presenting the Company's side of the story as "verynearly his own private war against the union organizingactivity." Shortly before the holding of the first election,July 12, Eudy had a change of heart and switched sides. Inthis posture he demonstrated as much zeal attacking theRespondent as he had previously in his verbal assaults onthe Union. In view of the significant role in the commissionof unfair labor practices played by Eudy, his credibility asa witness is of paramount importance. This issue will bedealt withinfrain the instant decision. Suffice it to say thatmuch of Eudy's testimony was corroborated. His reliabilitywas sharply attacked by Respondent. The main thrust ofthis attack centered on the testimony of Alvis O'Brien thatEudy had boasted to him that Eudy engaged in numerousamatory exploits with female employees on company timeand property. It should be noted at the outset that a pro-pensity to engage in sexual relations with employees doesnot preclude a witness from testifying truthfully. I creditthat much of Eudy's testimony which was corroborated byother witnesses and is substantiated by internal evidence inthe record.Numerous other supervisors also engaged in extensive8(a)(1) activity under the guidance and with the assistanceof Stanley Peschel, rolling mill superintendent, and JohnKachel, manager of industrial relations.III.THE UNFAIR LABOR PRACTICESThe Company's Antiunion CampaignA. Appeals to Racial PrejudiceEudy testified that in opposition to the union campaign,the Company began a program of eliminating those em-ployees most likely to be union sympathizers. Eudy furthertestified that during the first part of May, Kachel told himthat the black people were the cause of the Union being inCharlotte;Kachel told the Respondent's supervisors thattheNAACP had petitioned the United Steelworkers to"kick off" this campaign at Florida Steel. The supervisors FLORIDA STEEL CORPORATION267were told that in their discussions with the people to em-phasize that this would be a black union, that it was goingto be run by the blacks and this would discourage whitepeople from joining the Union. Respondent concentratedon black employees. This is borne out by the fact that outof 16 dischargees 13 were black. Furthermore the recordclearly supports Eudy's testimony on the black issue by astipulation entered into by Respondent's counsel and theGeneral Counsel. During May 1973, Respondent hiredonly two blacks from a total of 19 new employees; duringJune Respondent hired only one black from a total of nineemployees; during July Respondent hired no blacks out ofa total of seven employees; and during August Respondenthired only one black from a total of eight employees.Eudy stated that he based his entire campaign on thistheme. Kachel was asked if he ever told Eudy that blacksor black people were the reason for union organizationalefforts.His answer was as follows:No sir, I can remember that there was a rumor goingthrough the whole mill out there that a group of em-ployees, black employees had goneto the NAACPand that theNAACP hadreferred them to the Steel-workers. Now how,that knowledge was; I heard itwalking around the mills; a couple of people told meabout it. I am sure that other people knew.Imay havesaid something in conversation about it but it wassomething I heard in the mill; but I didn'tuse it as alever of tool againstanybody orany group.There is a marked similarity between Eudy's version ofthis conversation and the explanation made by Kachel. Bytransposing the conversation away from himself and as-cribing it to rumor this vague statement sounds more likeKachel's words than a rumor.B. Threats, Interrogation, and SurveillanceEmployee James Jordan testified that on an occasionoutside the building about 8 a.m. in the morning, MelterForeman Steve Henson spoke to him, saying, "howcome you went to the union meeting last night?" Jordanreplied that he had gone to the meeting, to which Hensonresponded, "tell me, what good is the Union?" Jordan saidthat he had worked with the Union before he came withFlorida Steel and it had done a lot of good for him. Hen-son asserted "that he didn't think that the Union was toogood because he had worked for it before and they hadgiven him a bum deal."Henson testified that he didn't remember telling Jordanthat he knew Jordan had gone to the union meeting, butdid recall asking Jordan what good, the Union was andrecalled that -Jordan replied that he had worked for theUnion at one time and thought it was a lot of help for themen. Henson further said he couldn't recall when this con-versation occurred but it happened before Jordan "startedwearing his (union)card,or something."On the above, I credit Jordan's version of the conversa-tion.Shear Foreman Bobby Mitchell spoke to female employ-ee Bobby Bryant about April 20 and asked her did sheknow anything about the petition being circulated throughthe plant relating to the union. At first Bryant denied sheknew anything about a petition. Mitchell pressed her andsaid she was lying because Mitchell had been told Bryantand some other employees were trying to bring the Unioninto the plant. Bryant repeated that she was not involvedin such action. A fellow employee, Harvey McKinley,laughed and told Bryant to tell Mitchell what she knewbecause the Company already had this information. Bryantthen replied she was for the Union and would do ev-erything she could to help the Union.Employee James W. Miller (it is necessary to use themiddle initial because there is more than one Miller em-ployed by Respondent) on or about April 20 had gone toget a drink at the fountain. On his way back Miller wasasked by supervisor Mitchell had he heard anything abouta petition.Miller knew nothing about a petition. About 2or 3 days after Bryant was fired Mitchell asked Miller"why was everyone wanting a union?"Loren Theodore worked for the Respondent fromMarch 20, 1972, until he was discharged on May 27, 1973.Early in May his supervisor Delmar Milam spoke withTheodore while he was working in the pick area. Milamasked Theodore if he had heard anything about a unionpetition then circulating in the mill.He replied he hadheard about it and he had signed it.About I week before Theodore was terminated, aboutMay 20, he had another conversation with Milam. Theo-dore has a brother from Ohio who was trying to get a jobwith Florida Steel. He had spoken to Milam twice abouthis brother's efforts to get a job. Milam asked if the brotherhad heard from the Company. Theodore said the Compa-ny was probably checking out the application. Milam thensaid, "Well, is he union like you and Lee Turner?" Theo-dore answered he did not know but if Milam wanted thisinformation he would have to ask his brother.Theodore also recalled a conversation with Milam con-cerning the poor condition of the molds. Theodore said hehad remarked he would be glad when the Union got in andstraightened out this situation. Milam replied, " ... therewasn't going to be any union coming in, that Florida Steelcould close the doors if they would go union."Milam was not called as a witness by Respondent andtherefore the allegations concerning statements ascribed tohim stand unrefuted on the record. I credit Theodore's ver-sionof the incident.Eudy questioned employee Shelton concerning certainemployees; whether they were active in the Union. Eudywanted to know if Shelton had any information' about Wil-lieSteele.Eudytold Shelton, Steele had missed severaldays work and he said Respondent wanted to get rid ofhim but did not know how without getting in any trouble.The Company wanted Shelton to find out if Steele wasinvolved in the Union in any way. Eudy said Steele did agood job.,Eudy continued in the same frame of reference followinghis conversation with Steele. Eudy did not want to get ridof his crane operator, Ernie Sturdivant, who also was de-scribed as a good worker. Eudy also said that the samething applied to Bobby Bostic, J. R. Hunt, Crayton Hunt,and David Gross. All of the above interrogation was di- 268DECISIONSOF NATIONALLABOR RELATIONS BOARDrected by Eudy to Shelton. It encompasses the informationconcerning Willie Steele, Ernie Sturdivant, Bobby Bostic,J.R. Hunt, Crayton Hunt, David Gross, and the thrust ofthe questions asked by Eudy of Shelton was to find outwhether or not these employees were favorable to theUnion or were involvedin union activities.Eudy had a series of conversations with employee Rob-ert Early. During the last of June or the first of July, Eudy,in the course of talk about a hunting gun, asked Early"what was we doing about messing everything up with thisdamn union."Starting about May, Eudy had a number of conversa-tions with employee Bobby Bostic about the Union. Eudytold him that if Bostic stuck by him (Eudy) he could domore for him than a union could. Eudy offered Bostic atemporary job as a crane operator earning 30 cents an hourmore than he was earning at the time of the conversation.At anothertime in this time sequenceEudytold Bostic thatthe Company did not want a union and that "he (Eudy)would do everything in his power to keep it out-beforethe Company would sign a contract they would go out ofbusiness."Employee Harold Yount testified that he had two talksconcerning the Union with supervisor Alvis O'Brien. Thefirst conversation was on July 9 and the second on July 10.The first conversation took place at the 12-inch mill.O'Brien asked Yount "what was my price to change myvote and vote against the Union." I told him that I didn'thave a price. He continued that "everybody has a price."In a joking manner Yount said he "would consider chang-ing his vote for a year's paid vacation." O'Brien took theremark about a year's paid vacation seriously and cursedYount out. He wanted to know what Union RepresentativeMoon had promised him.On July 10 Yount had another conversation withO'Brien, this time in the office of Superintendent Peschelwhere Yount had been instructed to report by his immedi-ate boss, Joe Stricker. Only O'Brienand Yount were pre-sent at the second conversation. This talk took place at7:30 in the morning.O'Brien said, "he-asked me how come I was so stub-born and so set on the Union, and I told him that mybrother had drove a truck for a number of years, and Iknow what a good union can do for you, how it can help aperson; O'Brien said that he had worked for unions upnorth and they never had helped him in any way; and Itold him that if the Union got in Florida Steel that it wouldhave to help conditions the way they was; that theycouldn't get too much worse; and he (O'Brien) went on totellmethat the Union had a stubborn company; theywouldn't negotiate; O'Brien said that they would close theplant down first; I told them that I didn't think so becauseof the stockholders in the plant wouldn't see it shut downsince this would cause a loss of money." O'Brien then said,"they wouldn't bother with the Union at the table."O'Brien also said that if I would change my vote thistime and vote against the Union, that in a year's time whenwe could try to reorganize the plant he would stand besideme and help me get votes for the Union providing I wouldgo against it this time. And I told him no, sir, that Iwouldn't do it and that I "wouldn't take a bribe."Employee Frederick Nilsson testified that in the earlymorning of May 18 the melt shop superintendent, BurtLarson,asked Nilsson if hehad anyknowledge of theunion activities and what was going on, and what theUnion was up to and Nilsson told him that he didn't knowand didn'twish to continue the conversation anymore andhe excused himself.O'Brien testified and denied that he asked Yount whathis price would be to change his vote and he denied hear-ingmention of a year's paid vacation.O'Brien admittedthat he had some conversation with Yount about the factthat he inquired as towhy Yountwas so stubbornly for theUnion and Yount had replied that it would have to helpthings. O'Brien then testified as follows:Iasked him why he was so stubborn why he was soheadstrong . . . and he said, because his father hadbeen to the Union and it had always been good tohim; and he said that his father was a teamster [who]worked on a dock or something and it had alwaysbeen good to his Dad ._ (O'Brien) told him that Iknew conditions at Florida Steel wasn't as good asthey should be. This was true you know that thingshadn't always been done in the past to the best ofeveryone's benefit but that we had a new manager,and the man had promised to improve conditions so Iasked him to give this man a chance. [This refers tothe new plant superintent Denny Andrew.] . . . andmy exact words to him, I said, `If the Company winsthis election, and we could have another election herein a year's time after one year, if most of these thingsthatDenny Andrew said he was going to do hasn'tbeen done in a year's time, I will help you organize thenext union.'All of the above information was testified to by O'Brien.O'Brien admitted that he approached every man whoworked for him to urge each of them to wear "VOTE NO"stickers on their clothing. O'Brien said he understood partof his duties was to persuade the employees to vote againsttheUnion. In order to know which men were for theUnion and which were for the Company he offered compa-ny stickers to his crew. Yount refused to wear one and saidhe wanted something different. O'Brien went on to say thatmost of his employees took the antiunion stickers and worethem. O'Brien further remarked that during lax time, heoffered his men the stickers but not at times when theywere actively engaged in production.There were conflicting versions of the incidents thatwere recounted by Yount and O'Brien but in any event it isclear, and it was admitted by O'Brien, that among otherthings he did interrogate Yount about the Union. I so find.Employee Natale Plutino testified that his supervisorJerryHinson asked him why he didn't wear a "VOTE NO"sticker, to which Plutino replied that he was going to casthis vote either yes or no and he did not want to wear asticker.Plutino stated that during the same week that he had hisconversation with Hinson, Supervisor Bill Newell askedhim at lunch time between 10:30 and II in the morning thesame question asked by Hinson. He. asked why I wouldn't FLORIDA STEEL CORPORATION269wear a "VOTE NO" sticker and I told him the same thing ItoldHinson that I didn't have to wear a sticker like thatand it was not because I was afraid. Plutino went on to saythat Newell, before the first election during the first part ofJuly, asked Plutino when the organizers were going aroundto different peoples' houses Plutino should be good to themand find out everything that he could and then come backthe next day and report to him (Newell).Eudy testified that Respondent's manager of labor rela-tions Kachel,entered into an arrangement with him to takesmall groups of employees out, buy them beer, solicit infor-mation concerning union activities,and report back to Ka-chel.Kachel admitted that he agreed to the plan. Eudyasked Kachel if he would be reimbursed for out-of-pocketexpenses.Kachel admitted that two such occasions tookplace and Eudy was reimbursed by receiving two pay-ments, one for $8 and one for $10 directly from companyfunds.Employee Robert Riggan testified that supervisor DavidHargett threatened him with discharge when he told Rig-gan that "if the Union got in and you help it get in here,you might as well look for another job, you son of a bitch."Respondent engaged in surveillance of its employees'union activities.Three employees, Fraylon, Huey, andAlfred Haynes testified to seeing Shearing Supervisor MikeBarnhardt, sitting in his automobile observing which em-ployees were attending a union meeting on May 8 at theHoward Johnson Motel. Fraylon testified that when he ar-rived at the Howard Johnson parking lot employee HenryHuey pulled in behind him and later Haynes parked onthis lot. The three men saw Barnhardt go around the lotand he appeared to be checking the license numbers on thetags of the cars on the lot. Fraylon's testimony was corrob-orated by Huey and Haynes.Barnhardt claims he was on his way to help a friend dosome work in his house. The usual route he normally tookto reach his friend's home was blocked by a muddy road.In order to bypass the roadblock he turned his car aroundin the Howard Johnson parking lot. He made a turn in thislot in order to take another route.Icredit the version of this incident given by the threeemployees and do not credit the explanation offered byBarnhardt.Fraylon was involved in an incident of interrogation en-gaged in by Respondent. When Fraylon applied for a jobatFlorida Steel he was interviewed by Kachel. He hadbeen employed at the A & P warehouse and this wasknown to Kachel.Kachel said there was no use askingFraylon about union affairs he knew that the A & P is allunionized. Fraylon was then asked by Kachel how he feltabout the Union. Fraylon replied that the Union nevergave him any bad deals and so ,he would be for the Union.Kachel did not controvert the testimony of the interroga-tion of Fraylon. I therefore credit Fraylon and find that hewas asked by Kachel what he thought of the Union.Respondent threatened his employees with plant closureif they selected the Union. Supervisor Eudy told employeeBobby Bostic that he would do everything in his power tokeep it out; before the Company would sign a contractthey wouldgo out of business.Employee Loren Theodore was told byhis supervisor,Delmar Milam,that "there wasn'tgoing to be any unioncoming in, that Florida Steel could close the doors beforethey would go union."Employee Harold Yount was told by Supervisor AlvisO'Brien that the Company would close the plant down ifthe employees voted the Union in.On another occasion the Company threatened to lockout its employees if the Union was elected. MaintenanceSupervisor Sam Tesh told employee James Reid:Well he said something about that they would be ableto shut down for something like 3 months or some-thing like that and that they would work it with non-union people.A further threat was also made by Tesh that fringe benefitsconcerning insurance and vacation pay would be eliminat-ed if the Union was voted in.Tesh did not appear as a witness and therefore Reid'scomments were not contradicted and stand as being true.On another occasion in a conversation that took place inthe snackbar about 2 days before the first election, on July10, ' Plant SuperintendentJohn Davishad a conversationwith employee Bruce Lemmond. In this conversation Da-vis told Lemmond"if the union came in we would lose allour benefits,our savings plans and retirement."About a week before the first election took place a con-versation occurred with employee Plutino. In the course ofthis talk Assistant Foreman Newell told Plutino to bepleasant to union organizers if they came to see him in hishome, find out everything he could, and then report backto Newell.Plutino testified that he noticed a change in his workingconditions which took place after the election. In his ownwords he said, "I noticed it,it seems that I had to work alotof jobs that called for helpers that I was workingalone." Prior to the election it was rare for Plutino to seesupervisors standing around observing him. After the elec-tion he noticed that supervisors were frequently standingaround staring at him.Eudy testified that Peschel told him to impose morestringent requirements on the employees regarding lunchbreaks, other breaktime and working rules. For example,before the advent of the Union the supervisors ran theircrews according to their own judgment. After the start ofthe union campaign the supervisors were required to keeptheir employees busy, keep scrap cut up and keep theiremployees so occupied that they did not have an opportu-nity to stand around and talk. The employees were not toleave their work stations even to go to the restroom withoutexpress permission. If they did they were to bedisciplined.Prior to the receipt of these new instructions these matterswere left up to the supervisors.Employee Bobby Keziah was thought to be procompanyin his attitude up until the date of the election,July 12. Inthe past he had been given a fair amount of overtime work.On the day of the election he was seen in the company of aunion representative and he had acted as a union observerat the polling place. Once his identification as a partisan oftheUnion was known to the Company, Peschel gave in-structions that Keziah was -not to work overtime unless thiswas first cleared with top supervision. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDEudy testified that the Company sponsored and solicitedan antiunion petition which was captioned"Florida SteelCommittee Against the Steelworkers"or words to that ef-fect. This petition was circulated during the end of June orthe first part of July. Eudy said that this petition was circu-lated during working hours by employees who had freetime to engage in this activity.He further testified that heobserved these petitions being turned over to Peschel.Supervisor Jerry Hinson told truckdriver Bruce Lem-mond that he was strictly opposed to the Union.Hinsontried to get all of the men to vote against the Union. Fur-thermore he said, "if the union came in the Respondentwould send all trucks back to the Ryder Truck RentalCompany from which they were leased."If the Union wasselected as the employees bargaining agent, Lemmond wasthreatened that this subcontract would cause all truckdri-vers to lose their jobs. I credit Lemmond and conclude thatunder the circumstances described above Hinson's threat isviolative of Section 8(a)(1) and I so find.Employee Bobby Bostic credibly testified that Eudy toldhim around the first or second week in July that if Bosticstuck by him he could do more for Bostic than the Unioncould.Eudy gave Bostic a temporary job making about 30cents an hour more than he previously earned.The Gener-alCounsel states that the promise of improved wages ifBostic would not join the Union constitutes a clear viola-tion of Section 8(a)(1). I agree and so find.Employee Plutino testified that he was told that he betternot go to a union meeting tonight and "if you do I amgoing to take a big hunk out of your ass tomorrow." Thisremark was ascribed to supervisor Newell.Newell deniedthat he made such a statement.In any event I disagree withGeneral Counsel that if such a remark was made by Newellthat it represents a threat of physical harm as is stated inGeneral Counsel's brief.Ibelieve that it is couched in typi-cal shop talk as a figure of speech and was not intended tobe taken literally.However,itdoes show union animus onthe part of Newell.I credit Plutino that the remark wasmade by Newell.Such a threat is a clear manifestation ofNewell's antiunion attitude and as such is a violation ofSection 8(a)(1).Employee Riggan testified that Respondent denied hima customary increase in pay at the end,of his 70-day proba-tionary period.This denial was based on the ground thathis supervisor,Hargett,said that because of the union cam-paign then in progress all increases were frozen.Hargett denied he said all raises were frozen because ofthe union campaign.There was such an intense. antiunioncampaign in progress,some of which was being partici-pated in by Hargett,that it is reasonable to believe he didin fact make this statement.I credit Riggan and find thatby Hargett's remark Respondent violated Section 8(a)(1).The complaint was amended at the hearing to include anallegation thatRespondent interfered with the.electionwhich took place on July 12. Agreement had been reachedby the parties that employees were to be released by observers circulating through the plant.Both employee Lem-mond and Plutino corroborated the fact that SupervisorHinson came to their work stations,told them it was timeto vote,and shepherded them in their respective groups-tothe polling place.After the.groups. had voted they 'wereescorted back to their work stations. It is standard operat-ing procedure for voters to be escorted by observers to andfrom the polling place. There is no basis for complaintconcerning the role played by Hinson.He did not interferewith the election.I recommend that this allegation in thecomplaint be dismissed.Two days before the election the Company held 2 or 3meetings with the employees to listen to a speech beinggiven by John Davis who is the superintendent of the fabri-cating shop.During the course of this talk, a copy of whichappears in the record(Resp.Exh. 18),Davis conceded thathe made other remarks not included in the written materialhe had before him. Plutino worked two shifts on July 10and therefore listened to the talk given by Davis twice. Hetestified that Davis allegedly,inter alia,made the followingthreats: employees would have to start from scratch in bar-gaining if the Union won; the employees would lose vaca-tion time;would lose overtime pay for Saturday work; inaddition to the number of rules they were operating under(some 26 in number)they would have many more rulesthat they would be compelled to comply with if the Unionbecame their bargaining representative;theywould beshunned by management if the Union won the election; allbargaining efforts with the Company would be futile.Read in context the written speech does not containthreats of reprisal or promises of benefit and is protectedby Section,.8(c) of the Act.Plutino testified that Davis de-parted from the written script and added threats of loss ofvacation,loss of overtime pay for Saturday work,and in-crease of the number of rules that would have to be corn-'plied with by the employees.If these additional statementswere made beyond the printed version of the speech theywould represent illegal threats of reprisal.The speech was made on July 10.The hearing concern-ing this testimony took place on October 31. Davis testifiedthat he' spoke along the lines set forth in the typed speech.He denied he extemporized on subjects beyond what hehimself had typed.Plutino testified with specificity aboutthreatsmade to the employees.It is difficult to recaptureexactwords spoken unless notes were taken while thespeech was in progress or there is corroboration fromothers who also heard the speech.Neither of these factorsare present.It seems unlikely that 4 months after hearing aspeech that it could be recalled in detail.On the state of therecord I am not convinced that Davis made the additionalremarks attributed to him by Plutino.As an example of the inculcation of antiunion attitudesimplanted in Respondent's supervisors the reemploymentof Eric Swanson is instructive.Swanson had been previous-ly employed by Respondent and had been rehired on May19. Before he was rehired he was instructed to have a talkwith supervisor Burt Larson.He testified as follows:Burt'Larson told me that he would be more than gladto have a worker of my caliber come back to work forhim, but that he had known from a prior conversationthat we had that I was prounion,and that as I must beaware,he said that as much as he would like to haveme back,that under the circumstances he would becutting his throat if I was to come back- and support FLORIDA STEEL CORPORATION271the union. . . . Larson continued . . . but (if) I wouldattempt to influence the vote of other employees bystatingmy views, and he just couldn't tolerate this... . Following this time I told him, `Well, Burt, as Iunderstand it, unless I agree to remain uninvolved inthe union campaign, you won't take me back to work.'He nodded his head, and I said, Well in that case Igive you my word to remain neutral. He said, `Fine I'lltalk to John Kachel.' Just as I got ready to leave, hecautioned me, saying that if I was to break my prom-ise, that things had a way of getting back to him, andhe would find out about it sooner or later. He said hewould not advise that.Swanson was terminated on August 1 but the GeneralCounsel stated that Larson was not concerned with thecircumstances of Swanson's termination.C. The8(a)(3)'s1. James AshcraftAshcraft was hired on March 28, 1973, and dischargedon April 27. He was employed doing stripper work. Hisdirect supervisor was Delmar Milam. Ashcraft testifiedthat he joined the Union, attended union meetings, andtalked to other employees about the Union. About 2 weeksafter starting on his job he had a conversation with Milam.Milam asked him how he liked his job. Ashcraft said heliked the job O.K. but complained that working conditionswere bad. Respondent had a shortage- of employees. Twomen wererequired to do the job of three. Ashcraft toldMilam "yeah, if they had a union here, two men would nothave to do 3 men's jobs."About 3 or 4 days after this conversation Milam ap-proached him while he was stripping heat at the melt shop.Ashcraft complained about not receiving the pay he hadhired in at. Ashcraft then said,"if this place had a union, itwould not be like this." Milam replied that he did notknow much about the Union.On April 27 Milam called Ashcraft off the job and toldhim he had to be terminated. When asked why, Milam saidhe did not know. It is not disputed and Respondent's rec-ord (G.C. Exh. 45) shows that Ashcraftwas asatisfactoryemployee.Ashcraft was told by IndustrialRelationsDirector Ka-chel that he had been terminated for falsifying his employ-ment application.His former employer was the AlcoaCompany. Ashcraft had indicated that he hadbeen em-ployed continuously from June 1968 to October 1972. Inresponse to a routine reference request Alcoa listedAshcraft's employment as being from June 11, 1968, toJuly 18, 1971, and from August 21, 1972, to October 14,1972. Thus there is a gap of about 13 months during which 'Ashcraft was not working for Alcoa..In pointof fact Ashcraftwas laid offtwice by Alcoa foreconomic reasons during the period in question. Duringthe layoffs Ashcraft remained in layoff status, was recalled,retained his seniority date, and received layoff benefitsfrom Alcoa.Respondent concedes that if the variance in the employ-ment questionaire had been for a few months, Ashcraftwould probably not have been terminated, but it arguesthat 13 months represents too great a discrepancy.Note that the union campaign was actively in progress inthe plant in April. Ashcraft directly told his supervisor,Milam, on two occasions that he favored having a union inthe mill. Alcoa's response to Respondent's questionaire isdated April 3. Three weeks later, on April 27, Respondentsummarily fired Ashcraft. If Ashcraft's offense was regard-ed as sufficiently serious to cause his discharge why did ittake this long to eliminate him? The inference is clear thatthismove to eliminate a union activist was part of theRespondent's active campaign to defeat the Union. I findthatAshcraft's discharge was discriminatorily motivatedand in violation of Section 8(a)(3) of the Act.2.Bobby BryantBryant is a black female employee who was employed byRespondent as a shear operator. She was hired on Septem-ber 17, 1972, and discharged on April 30, 1973.During her regular shift her supervisor, Bobby Mitchell,came to her and asked her if she knew anything about aunion or a petition coming into the plant. At first she de-nied any such knowledge. Later she testified she told him"I am for the union and I will do anything I can to helpthem." Mitchell then said, "that's all I wanted to know."He said, "you meet me in my office at about fifteen, to4:00." Bryant said she went to Mitchell's office at whichtime he told her she was terminated for being tardy andlate.Bryant replied she did not see any reason for thatbecause a lot of:other employees had been tardy and latemore frequently than she had and had not been fired. Mit-chell then asked her if she knew anyone else on her shiftwho had signed up with the- Union. She told him no-shewas the only one that she knew of.Mitchell flatly denied he had made any remarks con-cerning the Union. He went on to say that the first time heheard about the union campaign was at a general meetingof supervisors that took place in April in the Company'sconference room. The record shows that Bryant had beenwarned about excessive absence and tardiness and hadbeen given a 30-day suspension. Mitchell was asked whenthe general meeting of supervisors took place. He said hecould not rememberthe day orthe month of this meeting.The record shows that the meeting occurred in May. Mit-chell said that he did not know there was, any union activi-ty prior to the meeting of supervisors: This seems highlyunlikely. The union campaign began on March 20. In Aprilthere was much talk and interrogation in the plant on thissubject. Note that Peschel testified his first meeting withthe supervisors took place in May.More importantly Peschel approached Bryant to bawlher out for improperly loading a flatcar. Peschel accusedher of intentionally loading the flatcar incorrectly. Bryantdefended by saying she merely followed the instructions ofemployee Sturdivant who is the crane operator and wasresponsible for giving her instructions.In the course of ber-ating Bryant,Peschel told Bryant she "had been causing alot of disturbance around there." When asked what hemeant he said"he had heard I had been trying to get a 272DECISIONSOF NATIONALLABOR RELATIONS BOARDpetition or a union started and Peschel said he was going totalk to Mitchell about it." At this point Peschel went overand talked to Bobby Mitchell. From this testimony, (someof it given by Peschel during his testimony), it is clear thatMitchell knew about Bryant's involvement with the Unionimmediately prior to discharging her.Bryant had given an affidavit to the NLRB which con-tained some confused and contradicting statements. Afterestablishing that Bryant did in fact execute this affidavit,Respondent'scounsel introduced the document in evi-dence (Resp. Exh. 1) and waived further examination.Out of the welter of this evidence, it appears clear thatBryant was discharged because Respondent knew she wasactive in the Union. I credit her testimony as corroboratedby the testimony of Peschel and find that Respondent dis-charged her not for lateness and absences but because ofher union activities.This is violative of the Act.3.CharlesFrazierFrazier was employed on December 15, 1972, and wasdischarged on May 4, 1973. He worked as a loader in thesteelmill.Shortly before his discharge he had a party at hishome. There was considerable talk among those presentabout the need for the Union at Florida Steel. Frazier'ssupervisor, Bobby Mitchell, was present at this party. Re-spondent called Mitchell as a witness but he said he couldnot recall the talk because he was so drunk he could re-member nothing about what was said at the party.Frazier wore his protective hardhat sideways with thebeak at the side. He was told to wear it correctly. On May4,when he continued to wear his hat sideways, he wasfired.He explained the reason for turning his hat to thesidewas that his work station was hot-90 to 100 de-grees-this caused him to sweat profusely and he couldwipe his eyes more readily while his hat was sideways. Hewas told to go to the first aid room to secure a sweat band.He did not follow this suggestion.At first blush this discharge seems to be for cause. How-ever it is important to point out the following: (a) no otheremployees have ever been fired for this reason; (b) in addi-tion to welders other employees wear their hats in positionssimilar to the way Frazier wore his hardhat and continue towear them this way. For example employee Shiner has andstillwears his hat askew and no discipline has been im-posed on him.Instead of imposing a disciplinary suspen-sion, as has been done with many other employees, Frazierwas fired on the spot. Why the sudden imposition of theextreme penalty of discharge? The answer to this questionis found in the testimony recalled by Supervisor Eudy ofthe instructions given to him by Superintendent Peschel:I recall that Mr. Peschel gave instructions that some-thing was going to have to be done with Frazier, thathe had a lot of lost time, and he was carrying on a lotof union activities;and his absenteeism wasn't good... and that it wouldn't be too hard to build a caseon him, and to go ahead and start the paper work sothat he could be discharged.The Company clearlyknew of Frazier's prounion feel-ings.The law is well settled that while an employer candischarge an employee for any reason or no reason if anypart of the reason is due to union activities such a dis-charge is violative of the Act. On the facts of this case theinference is clear that Frazier was discharged as part of adiscriminatory pattern engaged in by Respondent to riditselfof union adherents. I credit the testimony of Eudyand find that Frazier was discharged for discriminatoryreasons violative of Section8(a)(3) of the Act.4.Henry HueyHuey began to work for Respondent as an assistant roll-er on September 5, 1964. He was discharged on May 10,1973.During the 9 years of his employment he receivednumerous performance ratings. General Counsel Exhibits23 thru 34 for the most part show that his performance wasbetter than satisfactory and Exhibits 26, 27, and 32 showhe was rated as outstanding on a number of elements cov-eredby these reports.However, his ratings changed when Alvis O'Brien be-came his supervisor. Note that on May 6 and May 7, 1973,he received warnings that he failed to perform the duties ofhis job, caused waste, and "recurrence of this type of in-fraction will cause discharge."On his rating dated January29, 1973, his rate of pay is listed as $4.08 per hour.Huey worked on May 7. He was off work on May 8 andreturned to work on May 10. O'Brien came to him on hisjob, directed him to see him and Superintendent Peschel inPeschel's office. O'Brien showed him a sheet which indi-cated that he had 38 shorts (rods that were shorter thanspecifications)in one heat.A heat is one furnace load.During the time these shorts occurred, Huey had talked tohis crane operator for about 25 minutes.Huey explainedthat during this conversation he was in a position where hecould see the hot bed and the mill. He was short a utilityman and he had to do two jobs. At the end of the day hewas summoned to Peschel's office where O'Brien said "forwhat happened this morning and for other reasons we aregoing to terminate you."Huey testified that he had never been warned for run-ning short bars. He said he doubted he had 38 shorts. Headmitted it was his responsibility, not to run shorts.It is apparent that O'BrienfeltHuey had been rated toohighly in earlier reports. But absent any previous warningsor reprimands for running shorts this incident is not a rea-sonable basis for discharging him. It is significant thatHuey, corroborated by employees Thomas Fraylon, JohnWells, and Alfred Haynes, testified that they attended aunion meeting at the Howard Johnson Motel on May 8,where they were seen by Supervisor Michael Barnhardt. Ashas been shownsupra,under Section 8(a)(1) the Companywas engaged in a vigorous campaign to defeat the Union.One of the techniques employed to eliminate prounion ad-herents is tobuilda file of complaints and then dischargean employee. In this connection former supervisor JackEudy was being pressed to fire an employee, Bobby Bostic.Eudy said he had no complaint about Bostic.AlvisO'Brienspoke up and said why haven't you fired him yet-he wasput on your crew for you to fire. At this point in the con-versation Alvis O'Brien said"Well, you can do him like I FLORIDA STEEL CORPORATION273did Henry Huey . . . you can build a case on the blackson-of-a-bitch because you know he is for the union." Em-ployees Shelton and Eudy testified to the above conversa-tion with O'Brien. O'Brien denied having made the state-ment. I credit Shelton and Eudy and discredit O'Brien'sdenial. The pattern of Respondent's activity in oppositionto the Union fits into the quoted testimony. O'Brien admit-ted he was violently opposed to the Union. Under thesecircumstances I find that the reason advanced for the dis-charge of Huey, a 9-year employee was pretextuous. Hueywas discharged because of his adherence to the Union inviolation of the Act.5.Thomas FraylonFraylon was hired as a janitor on March 5, 1973. He wasdischarged for unsatisfactory attendance and leaving hiswork station. Respondent's records show that he was latefive times, absent once, and on one occasion he left theplant without permission. The Company further stated thatFraylon was warned a number of times but he continued towander around the mill. On one occasion, May 6, he wasnot at his station and was almost hit by a bar of hot steel.He was discharged before he had completed his 70-dayprobationary period.Fraylon testified that he was seen by the director of la-bor relations, Kachel, and at his initial interview Kachellearned Fraylon had been employed by the A & P Compa-ny.Kachel then remarked, "there is no use asking youabout any union affairs because A & P is all unionized."Fraylon said, "Yes it is." Kachel then asked how Fraylonfelt about the Union. Fraylon replied "well, the union hasnever gave me any bad deals or nothing of no kind and soIwould be for a union."On May 8, Fraylon testified he attended a union meetingtogether with employee Henry Huey at the Howard John-son Motel where they were seen by Supervisor Mike Barn-hardt. On Fraylon's first day back at work on May 10 afterthismeeting, he was summarily fired. He testified he wasnever warned about his absence and tardiness and that as ajanitor he cleaned many places in the plant and thus hadno fixed work station.Kachel did not deny Fraylon's testimony. It is clear thatthe Company was well aware of Fraylon's prounion view-point. Further he was seen at the union meeting by a com-pany supervisor immediately prior to his discharge. It haslong been held that a discharge, following swiftly upon dis-covery of union activity, strongly indicates that the dis-charge was in fact motivated by union considerations. Thisinference of unlawful motivation is further supported bythe hostility toward the Union revealed by Respondent'sunlawful interrogation and its assertions of antiunion bias.Ifind that Fraylon was discharged because of his unionsympathies in violation of the Act.'6. John WellsWells worked for Respondent the first time in 1963. Hewas discharged due to excessive absenteeism. He was givena second chance, was rehired on April 21, 1972, and wasterminated on May 9, 1973. His discharge on this occasionwas again based on absenteeism. Supervisor Larson testi-fiedWells was absent 9 days and late 6 times in this calen-dar year. Respondent concedes that Wells was a good sta-plesetter when he worked and it is for this reason that hewas rehired.According to the record Respondent's policy regardingdiscipline consisted of three steps before a discharge couldtake place at the fourth step. According to the GeneralCounsel this failure to follow the policy set forth in thecompany manual points up a flaw in Respondent's defensebut I place no significance on this fact.The General Counsel continues that Wells signed aunion card and spoke to a few fellows on his shift andanother shift about the Union. Wells testified that he wasunaware of having been seen by management during hisunion activity. Wells was one of the employees who attend-ed the union meeting which took place at the HowardJohnson Motel on May 8. He testified he did not know hewas seen by a company representative at this time.He asked for time off to straighten out a personal prob-lem with the local court which concerned an instance ofmistaken identity. He was told he could go but would re-ceive a reprimand for leaving his job. He testified he re-ported to work the day after the union meeting, becamesickwhile working, and received permission from his su-pervisor, Tim Wilkes, to see a doctor. He said the doctorwas not in when he went to see him.The General Counsel contends that Wells' dischargecoming shortly after he attended the union meeting of May8 indicates that he was discharged because of his atten-dance at the union meeting. There is no evidence, direct orindirect, in support of this conclusion and on cross-exami-nationWells testified that no supervisor spoke to himabout the Union.Respondent points out that while Wells was a goodworker when he showed up, his record shows that he con-tinually lost time and he was twice discharged for excessiveabsenteeism. I am persuaded that he was discharged forcause and recommend that this allegation in the complaintbe dismissed.7.Alfred HaynesHaynes began to work for Respondent as a forklift oper-ator on May 27, 1965. He was terminated on May 12, 1973.During his 8 years of employment he was an exceptionalworker. Exhibits 50 and 51 in the record show his perfor-mance was graded "Outstanding" and "better than satis-factory." His personnel file also includes a special letter ofcommendation for unusually good attendance.Haynes was a union adherent; he signed a union author-ization card and attended the union meeting on May 8 atthe Howard Johnson Motel. When he arrived at this meet-ing he saw, and was seen by, Supervisor Michael Barn-hardt.When he returned to the plant his supervisor, Daveabout you that you are going to get fired?" Haynes replied,"What? Get Fired? Get fired for what? What have Idone?" Hargett answered that someone on the shift toldhim that Haynes might be fired. Haynes had stated in theunion meeting the day before that because Barnhardt had 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDseen him that he would not have a job because his atten-dance at the union meeting would get back to his bossman.On Friday evening, May 10, Haynes found that hishome had no electricity and it was too late Lc; get a man torepair the faulty system. Haynes came to v, rk Saturdaymorning, May 11. His wife phoned him at the mill to tellhim his freezer, which had considerable meat in it, was off,his electrified fence which kept his hogs enclosed was notworking, and he had no water. He looked for his supervi-sor, Hargett, to tell him about the emergency but could notlocate him. He changed his clothes and was on his wayhome when he met Hargett to whom he explained theemergency. Despite his explanation Hargett refused himpermission to leave and said if he left the plant he would bewalking off the job. He did leave and was discharged.Haynes testified that before he left the plant he saw twomen near his forklift who were capable of operating it.The record shows that on two previous occasionsHaynes had emergency problems. When they were ex-plained he was permitted to go home. Respondent offeredExhibit 36 which is a disciplinary report against Haynes forleaving without permission on November 6, 1971, almost 2years prior to his termination. This incident did not resultin either a discharge or a suspension. The General Counselpoints out that this infraction did not takes place during aunion organizing campaign! However Haynes is black andwas present at the May 8 union meeting. Dave Hargett hadonly been Haynes' supervisor for 12 days when the inci-dent took place. The record also shows that Hargett is thesame supervisor who admitted he stamped his foot anduttered the words "son-of-a-bitch" upon seeing an employ-ee wearing pro-Steelworkers stickers.Viewing the evidence in its totality it seems clear thatRespondent knew Haynes was prounion and this is whatcaused a hasty decision against an 8-year employee in asituation where in the past he had received only a repri-mand for a similar infraction. The inference is clear that adischarge following closely upon discovery of union activi-ty strongly indicates that the discharge was motivated byunion considerations. I so find.8.Gary DavisDavis began to work in February as an ingot staple set-ter in the. mett shop under the overall supervision of BurtLarson. His immediate supervisor was Tim Wilkes. He wasdischarged May 19 for failing to report off or call in. Davisexplained that hisusualliftdid not show up. He said hetried unsuccessfully to reach the plant by phone tocall in.Wilkes did not appear at the hearing and therefore gaveno testimony concerning Davis. Larson testified that Davisworked for Respondent for 73 days which would take himpast the 70-day probationary period established for all newemployees. There are two significant exhibits in the record(Resp. Exhs. 25 and 26). The first one, dated May 8, writ-ten in heavy handwriting, carries this notation:Ihereby extend your prohationary period. Improve-ment must be made during next 30 days in quality andattendance.Will review again in June. Next review6/17/73.A second report (Resp. Exh. 25), dated May 22, states Da-vis had been late three times and absent two times; it alsocarries the notation: warned May II and again on May 14.Davis testified he was not warned and never was sus-pended. Larson testified that "Davis had a reprimand aswell as a warning due to I poor attendance . . . he workedout real well the first few weeks and then his attendancestarted dropping off as well as his work." Davis furthertestified that he attended the union meeting on May 8where he received union credentials which he wore con-spicuously on his shirt pocket. It is implausible that Re-spondent did not know Davis was a union adherent. If hiswork and attendance began to fall off a few weeks after hewas hired it is difficult to understand why he received onlyone writeup from February to May 8. The record does notshow that Davis was informed his probationary period hadbeen extended. There is no record information that anyother employee had his probationary period extended.The timing of the report of May 11 (dated May 8 in theupper right hand corner) coming as it did 3 days after Da-vis began to openly wear his union credentials in the plantisunexplained by Respondent and appears to be suspi-cious. It has long heen held that a discharge, followingswiftly upon discovery of union activity, strongly indicatesthat the discharge was in fact motivated by union consider-ations.3The inference of unlawful motivation is furthersupported by the hostility toward the Union revealed bythe Company's unlawful interrogations and its assertionsof antiunion bias. I find that the discharge of Davis wasviolative of the Act.9.Loren TheodoreTheodore began to work for Respondent as an ingotstacker on March 20, 1972, and was terminated on May 17,1973. In the course of his employment he also did strippingwork. Theodore is slight in build, weighs 125 pounds, andis short in stature. The nature of his stripping work requireshim to pry a stuck ingot (known as a sticker) out of moldswhich made it necessary for him at times to wield a 20-pound sledge and a 23-pound crowbar. This work becametoo onerous for him and he requested a transfer to theposition of crane operator. This job never materialized on apermanent basis. Theodore agreed to take a lower payingjob. Finally Respondent offered him an easier job on an-other, shift. Theodore objected to the shift change becausethiswould have interfered with personal plans he hadmade. Supervisor Larson said Theodore walked off his joband thus quit. Theodore said he was discharged.At the time he was terminated his supervisor was DelmarMilam. Respondent's rating reports show that Theodorewas graded satisfactory and better than satisfactory. (Resp.Exhs. 3 and 6) Thus he was a good worker.Theodore was active in the Union, he signed a unioncard and spoke in favor of the Union to about 12 fellowJN.L.R.B. v. Overnite TransportationCo., 308 F.2d 284, 287 (C.A. 4,1962):N.L.R.B. v.VirginiaMetal Crafters,Inc., 387 F.2d 379, 380 (C.A. 4,1967);Richmond Lumber andBuilding Supply Company v. N. L. R. B.373 F.2d736, 737 (C.A. 4. 1967):N. L. R. B. v. Dove Coal Co. and Lark Coal Company,369 F.2d 849, 850(C.A. 4, 1966). FLORIDA STEEL CORPORATION275employees. He attended union meetings. He testified thataround the first of May, while he was working in the pit, hehad a conversation with Milam. Milam asked if he hadheard anything about a union petition floating around and"I told him yeah I had heard about it. I signed it." Milamshook his head and walked away. Later, about a week be-fore he was terminated, while he was at the drinking foun-tain,Milam was putting timecards in the rack. Theodorehad a brother from Ohio who was trying to get a job withFloridaSteel.Theodore spoke to Milam about his brother.Milam asked him if his brother heard from the Company.Theodore then said "no, he hadn't heard anything yet;they probably wanted to check him out." Milam askedhim, "Is he union like you and Lee Turner?"Another statement was made by Milam about theUnion. Sometime about the first of May and the date of hisdischarge,May 17, Theodore complained about the condi-tion of the molds. He said he would be glad when theUnion got in and straightened out the mold problem. Mi-lam replied "there wasn't going to be any union coming in,that Florida Steel could close the doors before they wouldgo union."After these incidents Respondent gave Theodore a warn-ing about absences. At this time Theodore testified twoother employees were absent at the same time but they didnot receive written reprimands.Theodore's testimony stands unrefuted in the record be-causeMilam did not testify.Thus an employee who had performed in a satisfactorymanneron the job was treated in a perfunctory mannerand given short shrift. His reasonable request regarding hisshift was given no consideration. When Theodore asked if"that was it" he received no answer. His exit interview wastantamount to a termination.During this period Respon-dent was engaged in a vigorous antiunion campaign. TheCompany knew that Theodore was active in the Union. Inview of Milam's interrogations and his further statementthat the plant would close before it would go union I con-clude Theodore's termination was motivated by antiunionconsiderations violative of the Act. I so find.10.Robert RigganRiggan is listed in paragraph 9 of the complaint as an8(a)(3)dischargee.At the hearing Riggan's testimonyshows he was not discharged but quit his job.After hearing this testimony, the General Counsel madea motion to dismiss the 8(a)(3) allegation as to Riggan. Igranted the motion.11. Bruce LemmondLemmond was hired as a tractor-trailer driver by Re-spondent on November 27, 1968, and was terminated oneither July 13 or 16, 1973. His supervisor, immediatelyprior to his separation, was Jerry Hinson.During the month of June, Lemmond was asked by Hin-son to vote against the Union. Lemmond told him he wasfor the Union. During the hearing on Lemmond's caseHinson denied knowledge of Lemmond's union sympa-thies.Respondent's other supervisory witness, W. T. New-ell, testified that "Lemmond never was ashamed that hewas for the Union"; Newell continued by saying that Lem-mond wore "Go Steelworkers" badges. Superintendent Da-vis at first said he was not aware of the fact that Lemmondwas for the Union. He later reversed himself and admittedthat he heard Lemmond was wearing "Vote Yes" stickerson his shirt in the plant. From the testimony I have cred-itedsupra,under independent 8(a)(l) activity, it is clearthat Lemmond was conspicuously prounion and this factwas well known to the Respondent.The incident which the Company relied on to support itsassertion that Lemmond quit his job but was not fired re-volves around an accident in which a bundle of steel rodsfell off his truck on July 12. According to the testimony ofLemmond as soon as he heard the bundle of steel rods falloff his trailer he followed usual company practice andphoned Supervisor Newell. Newell arrived at the truck ac-companied by three employees. Lemmond testified thatwhen he phoned he asked Newell to send I or 2 men. Histestimony was corroborated by a fellow employee, Plutino,who said he heard Lemmond phone Newell and ask for Ior 2 men. Respondent explained that in order for four mento leave the plant one of the furnaces had to be shut downthus causing a serious loss in production. Newell claimsthat he picked up the bundle himself and placed it back onthe truck. This is disputed by Lemmond who said otheremployees replaced the load. In any event the point urgedby Respondent was that it was easy for one man to replacethe load of steel because it only weighed 63 pounds.Hinson reported the incident to Superintendent Daviswho called Lemmond to his office, sternly reproved himand wrote up a reprimand (G.C. Exh. 70). Lemmond wasupset and angry because in his 5 years of employment withRespondent he had never received either a written or oralreprimand. Further Lemmond said it was not an unusualevent for steel to fall off a trailer. This had happened tohim and to other drivers none of whom were criticized inany way. The record also contains a letter of commenda-tion to Lemmond from John Davis dated June 27, 1973(G.C. Exh. 68), congratulating him on having perfect atten-dance for 26 weeks.What happened next is somewhat confused in the rec-ord. Lemmond claims that in the heat of anger after he leftDavis' office he said "I should quit." Newell testified thatLemmond told Hinson, "Jerry, I'm quitting." Lemmondwas so upset by receiving the reprimand that he went toHinsonand asked for the rest of the day off to calm down.As Lemmond reached the exit gate he was met by Hinsonand asked to turn over the Company's gas credit card.Lemmond was surprised and it is not disputed that Lem-mond told Hinson unequivocally that he was not quittingand would be in to work on Monday, July 16. He didreturn, found his card was not in the rack and went to seeDavis. Davis gave him separation papers based on the inci-dent of July 13. In other words Respondent maintainedLemmond quit his job.It should be noted, and it was not denied by the Respon-dent, that when Lemmond applied for a job at FloridaSteel he explained directly to Davis that he had sufferedthe loss of a lung while he was in the Service. Lemmondtestified his service profile states that because of his physi- 276DECISIONSOF NATIONALLABOR RELATIONS BOARDcal condition he was not to lift anything. Prior to applying12. James Jordan and John GrieratFlorida Steel he had previously tried to get work atSouthern Bell and United Parcel but they would not hirehim because of his lung operation. Respondent hired Lem-mond with full knowledge of his physical limitation not toliftanything heavy. Despite this medical history Davishired Lemmond. At another point in the record Davis saidthe bundle only weighed 63 pounds. Davis said he wouldnot hire anybody as a driver who could not lift this weightwith "one hand." This is a ridiculous statement. Addition-ally Davis intimated that the bundle either fell off the trail-er or was thrown off. When asked on cross-examination ifthiswould be a serious matter, Davis answered, yes. Hewas then asked:Q. Did you check with the guard?A. No, I didn't check with the guard.Q.Wouldn't you be surprised or alarmed to findout one of your employees was sabotaging the opera-tion, the productivity of the company? Wouldn't thathave alarmed you Mr. Davis?A. Not really.At another point in his testimony Davis was asked if heever disciplined an employee for having a bad attitude.Davis answered, "No, not really."Q. Isn't it true, Mr. Davis, that you felt the unioncampaign had a direct effect upon the attitude of yourdrivers changing?A. Campaign?Yeah I think it did.Q. Youstill feelthat way?A. Yes, sir.These examples of the testimony of Davis show him tobe an evasive and self-contradictory witness. I do not cred-itwhat he said in relation to the Lemmond case.Note also Respondent's brief states,inter a/ia,"If therewas ever a deserving candidate for a reprimand of somesort ...." A reprimand of some sort is a far cry fromwhat amounts to a discharge.Thus we have an admittedly good employee with a 5-year record of employment and no previous record of everhaving received either a written or oral reprimand sudden-ly, one day after he prominently displayed his "Vote Yes"union insignia-one day before a scheduled NLRB elec-tion-Lemmond was enmeshed in a web of doubtful cir-cumstances and suddenly eliminated from Respondent'semploy. The Company's insistence that he quit his jobmakes it clear that the Respondent was determined to getrid of him. Neither Lemmond nor other drivers had everbeen disciplined in any way for losing a bundle of steelfrom their trailers. I credit Lemmond's version of the inci-dent and find the haste with which Respondent sought tomake it appear that he quit his job suspicious as to timingand contrary to the credited testimony in the record. Hiselimination was a pretext to hide the fact that his attempt-ed forced quit was in truth a constructive discharge be-cause of his known union sympathies, in violation of Sec-tion 8(a)(3) of the Act. I so find.Jordan and Grier are being discussed together becausethey were both employed as ingot strippers, both were dis-charged at the same time for the same offense and bothwere under the supervision of Supervisor Steve Henson.Jordan was hired on January 19, 1973, and Grier was firstemployed on February 27, 1973. They were both dis-charged on June 26.On June 26 both Jordan and Grier left their work sta-tions at about 4: 10 a.m. to take a break. Strippers usuallytake breaks when their work permits. The men usually takebreaks in the canteen area. If for some reason they do notgo to the canteen area they usually hang around behind theladle-prepare area which is the place the men usually sitaround and "shoot the bull." On the night in question Hen-son testified:Iwent to the canteen area to see if these fellows werethere. They weren't. I went on back of the canteen andthey weren't back there; I-went back to the shop; wenton back through the shop, where I went back to thearea that the men usually sit around in; looked aroundthis area and could not see them anywhere. Then Iwent back in the shop and got the other fellows todoing the work that Jordan and Grier should havebeen doing. In order to do this I had to shut the 512furnace down for a while. I next saw them about onehour later. I asked where they were. They said outback where I had already looked. I know they weren'tthere.Respondent does not deny that both Jordan and Grierwore union insignia and made no secret of their adherenceto the Union. Henson did not deny that about 3 weeksbefore their discharge he asked Jordan what good theUnion was. Jordan replied that he had worked for a unionat one time and thought it was a lot of help for the men.Grier and Jordan both testified that on this night they hadtaken their break outside the building where it is coolerthan in the plant. Grier said they were outside for about 15minutes when Jordan looked in the mill to see how thework was progressing. He reported to Grier that they stillhad some time before having to go back to work.When they returned to the job situs they found two othermen doing their work. Henson came along and told themto report to the office.When they got there Henson toldthem, "I will give you a reprimand and you all go homeand come back tomorrow night." Jordan then testified hesaid "before I get up out of bed and come back over hereand find out I am fired you call me and let me know."Henson reputedly said okay. Henson denied he said any-thing about giving the men a reprimand. Henson took upthe Jordan and Grier absence the next day with his superi-or, Burt Larson. Larson testified that Respondent has twofurnaces. The absence of both Grier and Jordan made nec-essary the closing of one of these furnaces. This causedRespondent to lose 50 percent of its production time forthe time the furnace was down. He said the dereliction ofduty by Grier and Jordon was serious enough to warranttheir termination. He also said that the place alongside the FLORIDA STEEL CORPORATION277building where breaks were also takenis illuminated withvapor lamps. Henson said he looked outside the buildingand knows that no one was there.Grier's affidavit to the NLRBexaminerstates, "Whenwe finished what we had been doing in themill we wentoutside and took a walk." When questionedon cross-ex-amination Grier denied he said they had taken a walk. Hesaidthey sat down. The affidavitisalso silent aboutJordan's going insideto check on what was going on whichwoulddeterminewhen they would have to return to themill andcontinuetheir work. Both Jordan and Grier testi-fied they felt they were going to be fired. Grier was asked ifhe had testified that after he left the plant that night hefigured that he had been fired.A. Yes.Q.Why?A. Because they were firing everybody out therethat was for the union without any reason and thisshows what was happening.Q. And so despite what Henson said, you made upyour mind that you were going to be fired, is thatcorrect, sir?A. Yeah, but I had a doubt in my mind, but I want-ed to be sure, I just figured it.In the affidavit given to the NLRB, Jordan stated, "Itold him to fire me if he was going to fire me." This is inconflict with Jordan's testimony at the hearing. When hisstatement was shown to him with this quotation Jordansaid the affidavit was not correct.Melter Foreman Henson testified that the men weremissing from their work stations for approximately 1 hour.For this reason Larson discharged them. The GeneralCounsel states in his brief that if the record supportsRespondent's contention that Jordan and Grier walked offthe job and remained away for approximately 1 hour, disci-pline was warranted. However the General Counsel arguesthat the record does not support this conlusion and assum-ing, arguendo,such a finding, termination was too stern ameasure for such an offense. I do not agree with the Gener-alCounsel.A crucial aspect of these cases is that both men testifiedthey expected to be fired. They therefore must have feltguilty of a serious dereliction of duty. No causal relation-ship was proven between their discharge and union activi-ties. I credit Henson's version of the incident because theinternal evidence in the record supports his position. I donot believe the contradictory testimony of Jordan andGrier.Under these circumstances, I recommend the dis-missal of the allegations concerning Jordan and Grier.13. James W. ReidReid was hired as an assistant roller on July 19, 1966.His supervisor was Bill Shanholtz. Reid signed a union au-thorization card, talked to some employees about theUnion, and appeared at the R case as a potential witnessfor the Union. The hearing was not opened because theparties consented to an election. Reid wore a pocket holdermarked "Go Steelworkers" prominently on his shirt pocket.Reid was an excellent employee as is evidenced by Gen-eral Counsel Exhibit 56. This exhibit is dated November 7,1972, and shows that his then supervisor, Stricker, made ahighly laudatoryevaluationof him,viz:Productivity aboveaverage; tries to produce as much as possible; keeps a closewatch on productivity; tries to produce as much as possi-ble;keeps a close watch on quality; makes few errors;needs very little supervision; thinks and acts on his own;exertsmore effort than most; good knowledge of his joband can fill in on most other jobs; very sound in his think-ing and judgment. In small script attendance is marked 6months, 12 absences and 5 latenesses.On or about August 8, 1973, Reid was discharged byPeschel. This decision was reversed on the same day. Hewas reinstated and has been steadily employed by Respon-dent ever since. On the day of his discharge Reid was out-side the plant giving out union literature in the company ofMoon, the union representative. Reid was not told the rea-son for his discharge. There is testimony in the record thatPeschel and Supervisor Stanholtz spoke to him about hisperformance. Reid asked Peschel why he was riding his(Reid's) back. Peschel replied that if Reid thought he wasbeing picked on he could punch out and go home andRespondent would not tell him why he was discharged.Reid received word that he was called at home by Pescheland a message was left with his wife to phone the plant.Reid called Peschel, went in to see him, and was told thedecision to fire him had been reversed. He was again givenno reason. Peschel told him he was not terminated but wassuspended for 3 days.Peschel did not refute Reid's testimony. The reversal ofthe decision to discharge him and the failure to be givenany reason for this action makes it clear that he should nothave been discharged in the first place. Similarly the 3-daysuspension was also not explained and the resultant'loss of3 days' pay was without justification. The General Counselcharacterized the discharge and suspension as being frivo-lous action taken against a known union adherent. I agreeand find that Reid was discriminatorily disciplined in vio-lation of Section 8(a)(3).14.Robert EarlyEarly was hired by Respondent as a stripper crane oper-ator on March 18, 1968, and was discharged on August 10,1973. It is not disputed that for over 5 years he was anexcellent employee but his attendance was never good.The record shows that between October 7, 1971, andMay 9, 1973, he received five written disciplinary reportsfor absenteeism each of which included the admonitionthat future unexcused absences would result in his termina-tion. On the May 7 disciplinary report (Resp. Exh. 11) Su-pervisor Larson wrote, "Future disregard for Companyruleswill result in your DISCHARGE." A marked improve-menttook place after May 7 in that Earlydid not miss aday or come to work late until August 9.It is significant to note that during the time interveningbetween May 7 and August 9, Early became conspicuouslyactive in the Union. He signed a union authorization card;talked to employees in the plant; wore "Go Steelworkers" 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsignia on both his shirt and hardhat; and placed "VoteYes" stickers over "Vote No" stickers on his crane. Alsoduring this period he was interrogated by Supervisors TomWilkes and Jack Eudy. Eudy told him that "he was mess-ing everything up because of the Union."Thus it is apparent that after receiving many disciplinaryreports since October 1971, Early was fired following hisnext unexcused absence after Respondent discovered thathe was a strong prounion advocate. No precipitating inci-dent caused the end of the Company's tolerance of hisproclivity for being absent from work. I find Early wasdischarged because of his open advocacy of the Union.Thisisviolativeof the Act.15.Don Shelton-8(a)(3) and (4)Shelton was employed in April 1972 and was terminatedAugust 24, 1973. He held a number of jobs during thisperiod. He started as a rolling mill hooker and was promot-ed to shear operator. He was an excellent employee as wit-ness the number of wage increases he received in additionto some across-the-board increments received by all em-ployees.Industrial Relations Director John Kachel admitted thatin June 1973 Shelton was "cultivated" as a spy for Respon-dent. Early in the union campaign Shelton informed theCompany concerning details of the campaign and thenames of certain employees who supported the Union. Su-pervisor Eudy assured Shelton that in exchange for fur-nishing this information "I wouldn't be hurting myself inthe future." Respondent implemented this offer duringJune 1973 by promoting Shelton to acting supervisor dur-ing the time when several supervisors were away on vaca-tion.After Respondent received a number of unfair laborpractice charges it appears that the Company. realized therewere disparities of treatment concerning poor attendancebetween employees who were espousing the Union andsome who were not identified with the Union. At this pointRespondent beganissuingreprimands to other employeesto balance these disparities. Shelton received reprimands,one of which included a 3-day suspension for absences andlatenesses. On August 14, Respondent issued a reprimandto Shelton even though it was not deserved because Shel-ton was not at fault. The driver who took him to workfailed to pick him up.Shelton put Respondent on notice that he had changedover from company spy to union supporter on August 23.At thistimeShelton put "Vote Yes" stickers on his hardhat and displayed this prounion notice on both August 23and 24.Shelton's immediate supervisor,Jimmy Summerlin,came up to him and said, "it looks like you changed yourmind." Shelton said he had. Supervisor Alvis O'Brien cameby and asked Shelton if he wanted a new hardhat. On Au-gust 24, Shelton, accompanied by Union RepresentativeMoon, drove to the NLRB office in Winston-Salem to exe-cute an affidavit for the Board and to assist in the filing ofa new charge. It is not disputed that another union repre-sentative, Estes Riffe, had a conversation with Kachel out-side the plant between 2 and 3 p.m. on August 24 and toldKachel that Florida Steel was going to be in real troublebecause Shelton and JackEudywere giving statements tothe NLRB.Shortly after Shelton arrived for work he wasdischarged within the hour.Shelton arrived at the plant about 3 minutes late for his4 p.m. shift.He was instructed by Summerlin to go toPeschel's office.Shelton,Summerlin,and Peschel were pre-sent.Summerlin told Shelton that he had been warned,given his last chance,and was terminated.Shelton waswearing his hardhat with Steelworkers stickers emblazonedon it during this interview.The General Counsel points outthat Shelton was fired for being 6 minutes late. Summerlintestified that he would have fired Shelton if he had beenone minute late even though Respondent's rules give eachemployee a 3-minute tolerance for checking in. The evi-dence is conclusive that Shelton was discharged because ofhis sympathies with the Union and giving evidence to theBoard.Thus Respondent violated both Section 8(a)(3) and(4) of the Act.I so find.16.Winfield Jack EudyEudy was employed in September 1971 and was dis-charged on August 17, 1973. He was a shift supervisor. Thereasons given by Respondent at the time of the dischargewere 1) that he had falsified the timecard of employee Car-rieHough and 2) that he had a bad attitude. In its brief,however, Respondent refers only to alleged sexual miscon-duct in the plant.There is no dispute about the fact that at the outset ofthe Union's campaign Eudy was one of the most militantof Respondent's supervisors and he vigorously campaignedagainst the Union. In the course of his efforts he commit-tedmany unfair labor practices which are detailed else-where in the instant decision. In fact Eudy's activities con-stituted the basic framework of the General Counsel's case..Eudy provided the General Counsel with a galaxy of inci-dents involving not only himself but also many of theRespondent's other supervisors.Much of this testimonywas corroborated by the testimony of the Company's em-ployees.Through Eudy and other supervisors it is clear that Re-spondent had a strong antipathy to the Union and em-barked upon its contest with the Union with vigor anddetermination.While it is not illegal to oppose a laborunion,when Respondent's opposition took the form of en-gaging in extensive unfair labor practices through the ac-tions of its supervisors its illegal motivation becomes irre-futable. Respondent seeks to make much of certain incon-sistencies in Eudy's recital, among others, that Eudy placedRespondent's attorney, Mr. Lanquist, at the meeting whichtook place at the Kings Kastle motel. Eudy'was in error. Inthe course of testifying at great length it is inevitable thatmistakes are made as no witness could have total recall.Supervisor Newell, who testified for Respondent, statedat the meeting which took place at the Kings Kastle motelabout a week before the first election of July 12 a numberof supervisors made comments in front of the entire group.Three or four of the rolling mill supervisors made remarksbut Eudy was the most outspoken man there. He spoke ina loud and angry voice. He said the supervisors were get-ting a raw deal;that Respondent was keeping the supervi- FLORIDA STEEL CORPORATION279sors in the dark;thattheywere not supporting first linesupervisors.Supervisor Hinson said that Eudy was down-grading the Company.At the time of his exit interview Eudy said he was notgoing to do anything that would result in additional unfairlabor practices being brought against him. Either PeschelorKachel(the record is not clear)said not to worry as"Respondent had a lawyer who was paid to take care ofthat."Eudy also complained,among other disagreements,with Respondent's tactics,that the Company was pressur-ing supervisors to discipline some employees who did notwarrant discipline.He was told that an employee should besuspended because of absenteeism and the next time hewas away from the plant he was to be terminated. Theemployee to whom he was alluding was Willie Steele. Atthe Kings Kastle meeting Peschel told Eudy and the othersupervisors to cease being lenient in implementing theCompany rules regarding absenteeism and lateness. Pes-chel instructed them to make a paper record which wouldlater form the basis for discharge.In effect Peschel told thesupervisors discipline was to be tightened up and employ-ees who were active in the Union and who committed in-fractions of Respondent's rules that had previously beenignored were to be discharged after a paper record hadbeen made against them.From this point on Eudy had achange of heart.When he was dischargedEudy was toldthat he had fal-sified the timecard of employeeCarrieHough.The evi-dence in the record does not establish that Eudy falsifiedthis card.The Companynever showed that Hough had notworked the hours indicated on her timecard.Further thecard in issue is dated February10, 1973,yet Respondentdid nothing about it until May 10. It is significant that theCompany's alleged discovery came shortly after Respon-dent learned of theUnion's activities in its plant.On the last day of the protracted hearingAlvisO'Brien,who left the Company aboutOctober 1973,was flown inby Respondent from his present job in Nebraska. Fromhim the Company elicited testimony that in late June orearlyJuly, Eudyhad boasted of a number of sexual en-counterswith female employees.This testimony estab-lished,at most, that Eudy is a braggart and is no evidenceat all that he did in fact do what he said he did.Eudy'ssexual activities had never been mentioned by Respondentand is obviously an afterthought introducedby the Com-panyto bolster a weak case. According to O'Brien, thisinformation was known by Respondent in late June or ear-ly July yet Respondent took no action against Eudy untilAugust 17.When asked why no action was taken untilAugust 17 Peschel statedonly thathe had instructions notto take action until he was allowed to do it.As an explana-tion this is totally unconvincing and only emphasizes thatthe Company'smoral indignation is feigned.It is clear that Eudy's discharge was motivated by thefact that he ceased to support Respondent and revealed totheGeneral Counsel the extent of the Company's illegalefforts to subvert its employeesrightto join a union. Thereasons given by Respondent for his discharge are a classicexample of real and shifting defenses which mask a dis-criminatory motive.They are obviouslya pretext. I find,therefore,thatRespondent violated 8(a)(1) on August 17when it discharged Supervisor Eudy because he refused tocommit additional unfair labor practices.17. EricSwansonSwanson had worked for the Company on a previousoccasion. He was discharged for writing a satire on work-ing conditions at Florida Steel which had been posted onthe bulletin board. He had been an excellent employee whowas rehired on May 19, 1973, and discharged on August 1.Before Swanson was rehired he was interviewed by Su-pervisor Burt Larson. Larson said he knew Swanson wasprounion and "that I must be aware . . . as much as hewould like to have me back, under the circumstances hewould be cutting his throat if I was to come back andsupport the Union." To all of this Swanson said he wouldremain neutral. As later events reveal Swanson became dis-enchanted with Respondent because of its antiunion tac-tics.He joined the Union and proselytized for it. For thisreason he was again discharged.By discharging Swanson-for his union activities Respon-dent violated Section 8(a)(3). I so find.18. Bobby BosticThe record reflects the fact that Bostic was interrogatedby Eudy and promised a better job if he would vote againstthe Union. He did receive a temporary job as a crane oper-ator at an increase in pay. He was also given two writtenreprimands which Bostic claims were without justification.The General Counsel in his brief argues, "[T]herefore,these reprimands, which certainly have the impact of po-tentially influencing the duration of Bostic's employmentwithRespondent, are violative of Section 8(a)(3). An8(a)(1) remedy has been provided to cover the incidentsconcerning Bostic. I disagree with the General Counsel onhis contention that what occurred to Bostic constitutes an8(a)(3) violation. I therefore recommend that the 8(a)(3)allegation in the brief be dismissed.19.MiscellanyThe complaint alleges that employee James Massey wasdiscriminatorily discharged.He did not appear at the hear-ing and I therefore recommend that this allegation-be dis-missed.The name of Supervisor Buzz Minor appears in the com-plaint alleging an instance of 8(a)(1) activity.Minor didnot appear at the hearing.The record contains no evidenceto support this allegation and I therefore recommend thatitbe dismissed.The record is replete with mention of Respondent's ad-mitted efforts to have its employees wear"No Union"stickers.The lawis settled on this point as is stated inGarland KnittingMills ofBeaufort,South Carolina,Inc.,170NLRB 821 (1968),where the Board held:It is clear, in the circumstances of this case, thatRespondent's supervisors, by passing out tags and ob-serving who accepted or rejected them,in effect forcedeach employee who was approached to manifest' his 280DECISIONSOF NATIONALLABOR RELATIONS BOARDchoice.We find that such exertion of pressure uponemployees constitutes coercive conduct violative ofSection 8(a)(1).SeeKawneerCompany,164NLRB983.Itherefore find that Respondent'swidespread efforts tohave its employees accept its "No Union" and "Vote No"stickers is violative of Section 8(a)(I) of the Act.Respondent made appeals to racial prejudice in thecourse of its antiunion campaign.There are clear racialovertones which demonstrate Respondent's hostility tothose of its black employees who were union adherents. Iso find.All 8(a)(1) statements not discredited stand as findingsmade by me.The unrebutted testimony of James Reid shows that Su-pervisor Tesh threatened that if the Union came in theCompany would work its nonunion personnel 12 hours aday. Tesh said if the Union came in the Company wasgoing to have the National Guard at the gate to stop allunion people and they would let the nonunion people comein and run the mill 12 hours a day.CredibilityThere are numerous questions of credibility that arosein this case. Overall there emerged from the testimony ofthe General Counsel's witnesses a pattern of pervasive un-fair labor practices engaged in by Respondent. The princi-pal witness for the Government's case was Jack Eudy.Eudy testified at great length. He was on the witnessstand for more than a solid day. He was clear, direct andgave his evidence with assurance. Although he was subject-ed to searching and skillful cross-examination he remainedunshaken in his recital of the events which took place inthe plant. Most of what he stated was reinforced and af-firmed by the testimony of the General Counsel's witness-es.While he did,from time to time,refer to written materi-al he had with him this was done to refresh his recollection.Iwas impressed with his demeanor and find him to be acredible witness.Employee James Reid is still employed by the Company.The average employee is keenly aware of his dependenceupon the Employer's good will. With this fact in mind andhaving much to lose by giving testimony adverse to Re-spondent, Reid did so realizing his exposure to consider-able peril of economic reprisal. It could be said that histestimony,being adverse to Respondent,was in a sensecontrary to his own interest.For this reason such evidenceis not likely to be false. Accordingly, based on the compar-ative demeanor of the employee witnesses-on the one handand the supervisors called as witnesses by Respondent whogave conflicting or contrary testimony on the other, I creditthe former over the latter.One of the chief witnesses for Respondent was AlvisO'Brien.His testimony was given in a halting and uncer-tainmanner.He was not convincing.Iwas not impressedwith his demeanor and find him to be an incredible wit-ness.Except for the testimony given by Superintendent JohnDavis concerning the speech he gave to all employees in alogicaland reasonablemanner,I find that Davis'testimo-ny with respect to employee Lemmond was shot throughwith inherent improbability. I find him to be an incrediblewitness.Ifind that the testimony of most of the GeneralCounsel'switnesseswas corroborated by internal evidencein the record. This is a further reason why I have creditedsuch testimony.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with the operations of theRespondent described in section 1, above, have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1), (3),and (4) of the Act, it will be recommended that Respon-dent cease and desist therefrom and take certain affirma-tive action designed to effectuate the purposes of the Act.Having found that Respondent discriminatorily dis-charged the following employees: James Ashcraft, BobbyBryant, Charles Frazier, Henry Huey, Thomas Fraylon,Alfred Haynes, Gary Davis, Loren Theodore, Bruce Lem-mond, Don Shelton, Robert Early, Winfield Jack Eudyand Eric Swanson (James Reid was illegally suspended for3 days), I shall recommend that Respondent offer themimmediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to theirseniority and other rights and privileges, and make themwhole for any loss of earnings they may have suffered byreason of the discrimination against them to the date ofoffer of reinstatement,less interim earnings,and in a man-ner consistent with Boardpolicy set out in F.W.Wool-worth Company,90 NLRB 289 (1950), to which shall beadded interest at the rate of 6 percent per annum as pre-scribed by the Board in IsisPlumbing & Heating Co.,138NLRB 716 (1962).Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.TheRespondent has engaged in and is engaging inunfair labor practices in violation of Section 8(a)(1), (3),and (4) of the Act, which unfair labor practices affect com-merce within the meaning of Section 2(6) and(7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of the FLORIDA STEEL CORPORATIONAct, I herebyissue the following recommended:ORDER4Respondent,FloridaSteelCorporation,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Coercivelyinterrogating its employees with loss ofjobs,if theybecome members of or assist United Steel-workers ofAmerica AFL-CIO.(b) Threatening its employees with plant closure if theyselect the Union as their bargaining representative.(c)Threatening its employees with reduction of over-time work for engaging in union activities.(d)Threatening its employeeswith layoffand a lockoutif they select the Union as their bargaining representative.(e)Threatening to take away all benefits if they selectthe Union as their representative.(f)Threatening to work12-hour dayswith nonunionpersonnel if its employees selected the Union as their bar-gaining representative.(g) Imposing more stringent working conditions becauseits employees engaged in union activities.(h)Appealing to racial prejudice in order to combat theUnion.(i)Engaging one of its employeesto spy onunion activi-ties of other employees.(j)Engaging in surveillance and the impression of sur-veillance of its employees.(k) Sponsoring and soliciting employees to sign an an-tiunion petition which it circulated among its employees.(1)Threatening to subcontract its trucking operations ifthe Union was selected as its employees' bargaining repre-sentative.(m) Promising improved wages if the employees rejectthe Union as its representative.In the event no exceptions are filed asprovided bySection 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings.conclusions,and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.281(n)Discharging employees including Supervisor JackEudy for engaging in activities in support of the Union.(o) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Offer James Ashcraft, Bobby Bryant, Charles Fra-zier,Henry Huey, Thomas Fraylon, Alfred Haynes, GaryDavis, Loren Theodore, Bruce Lemmond, Robert Early,Don Shelton,Winfield Eudy, and Eric Swanson, andJames Reid pay for a 3-day suspension (he is still employedby Respondent) reinstatement to their former or substan-tially equivalent positions without prejudice to their senior-ity and other rights and privileges.(b)Make the above employees whole for any loss ofearnings suffered by reason of their discharge, in the man-ner set forth in the section herein entitled "The Remedy".(c)Preserve and make available to the Board or itsagents, upon request, for examination and copying, all rec-ords necessary for the determination of backpay due andthe right to reinstatement.(d) Post at its plant in Croft, North Carolina, copies ofthe attached notice marked "Appendix." 5 Copies of thenotice on forms provided by the Regional Director for Re-gion 11, after being duly signed by an authorized represen-tative of the Respondent, shall be posted by the Respon-dent immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, de-faced, or covered by any other material.(e)Notify the Regional Director for Region 11, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.5In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading, "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."